PER CURIAM.
This cause has been orally argued before this Court and the briefs and records on appeal have been read and given full consideration. Appellant has alleged seventeen assignments of error and condensed the same in his brief into nine questions on appeal. We think the trial court correctly exercised his discretion on the questions of consolidation of the cases, as well as the refusal of severance. The other questions of law raised were properly supported by ample authority. The evidence also amply supported verdicts of the jury, and we will *26not interfere with the judgments and sentences, as same are properly within the trial court’s prerogative.
The judgment and conviction and the denial of motion for new trial are hereby affirmed.
SPECTOR, C. J., and CARROLL, DONALD K. and JOHNSON, JJ., concur.